Case 1:19-cv-04087-MKB-RLM Document 52 Filed 10/30/19 Page 1 of 2 PageID #: 315



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  COMMUNITY HOUSING
  IMPROVEMENT PROGRAM, RENT
  STABILIZATION ASSOCIATION OF
  N.Y.C., INC., CONSTANCE NUGENT-
  MILLER, MYCAK ASSOCIATES LLC,
  VERMYCK LLC, M&G MYCAK LLC,              Case No. 19 Civ. 4087 (MKB) (RLM)
  CINDY REALTY LLC, DANIELLE
  REALTY LLC, FOREST REALTY, LLC,

                           Plaintiffs,
                      v.

  CITY OF NEW YORK, RENT
  GUIDELINES BOARD, DAVID REISS,
  CECILIA JOZA, ALEX SCHWARZ,
  GERMAN TEJEDA, MAY YU, PATTI
  STONE, J. SCOTT WALSH, LEAH
  GOODRIDGE, AND SHEILA GARCIA,
  IN THEIR OFFICIAL CAPACITIES AS
  CHAIR AND MEMBERS,
  RESPECTIVELY, OF THE RENT
  GUIDELINES BOARD, AND
  RUTHANNE VISNAUSKAS, IN HER
  OFFICIAL CAPACITY AS
  COMMISSIONER OF NEW
  YORK STATE HOMES AND
  COMMUNITY RENEWAL, DIVISION
  OF HOUSING AND COMMUNITY
  RENEWAL,

        Defendants.

                           NOTICE OF APPEARANCE

       PLEASE TAKE NOTICE that Thaddeus Caldwell Eagles of Selendy & Gay

 PLLC, with offices located at 1290 Avenue of the Americas, 17th Floor, New York,

 New York, hereby appears on behalf of Intervenors N.Y. Tenants and Neighbors
Case 1:19-cv-04087-MKB-RLM Document 52 Filed 10/30/19 Page 2 of 2 PageID #: 316



 (T&N), Community Voices Heard (CVH), and Coalition for the Homeless in the above-

 captioned matter.

       I hereby certify that I am admitted to practice before this Court.


  Dated: New York, NY                    SELENDY & GAY PLLC
         October 30, 2019

                                   By:     /s/ Thaddeus Caldwell Eagles
                                         Thaddeus Caldwell Eagles
                                         1290 Avenue of the Americas
                                         New York, NY 10104
                                         Tel: 212-390-9000
                                         teagles@selendygay.com

                                         Attorneys for Intervenors N.Y. Tenants and
                                         Neighbors (T&N), Community Voices
                                         Heard (CVH), and Coalition for the
                                         Homeless




                                           2
